Exhibit 10.1

SPONSOR SUPPORT AGREEMENT

This SPONSOR SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 24, 2020, by and among F45 Training Holdings Inc., a Delaware corporation
(the “Company”), CFI Sponsor LLC, a Delaware limited liability company
(“Sponsor”), each of the other Persons set forth on Schedule A hereto (each of
such Persons and the Sponsor, a “Supporting Party” and, collectively, the
“Supporting Parties”), and Crescent Acquisition Corp, a Delaware corporation
(“Parent”).

RECITALS

A.    Parent, Function Acquisition I Corp, a Delaware corporation and a direct,
wholly owned subsidiary of Parent (“First Merger Sub”), Function Acquisition II
LLC, a Delaware limited liability company and a direct, wholly owned subsidiary
of Parent (“Second Merger Sub”), the Company, and Shareholder Representative
Services LLC, a Colorado limited liability company, solely in its capacity as
representative, agent and attorney-in-fact of the Company Stockholders
thereunder (in such capacity, the “Stockholder Representative”) are entering
into an Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), which provides (upon the terms and subject to the conditions set
forth therein) for a business combination transaction by which: (i) First Merger
Sub will merge with and into the Company (the “First Merger”), with the Company
being the surviving corporation of the First Merger (the Company, in its
capacity as the surviving corporation of the First Merger, is sometimes referred
to as the “Surviving Corporation”); and (ii) immediately following the First
Merger and as part of the same overall transaction as the First Merger, the
Surviving Corporation will merge with and into Second Merger Sub (the “Second
Merger” and, together with the First Merger, the “Mergers”) with Second Merger
Sub being the surviving entity of the Second Merger and a wholly owned
subsidiary of Parent (Second Merger Sub, in its capacity as the surviving entity
of the Second Merger, is sometimes referred to as the “Surviving Entity”).

B.    The Supporting Parties are the beneficial and record owners of such number
and type of Parent equity securities as are indicated next to each Supporting
Party’s name on Schedule A (together with any New Subject Securities (as defined
below), the “Subject Securities”).

C.    The Supporting Parties and Parent are entering into this Agreement in
order to induce the Company to enter into the Merger Agreement and cause the
Transactions to be consummated.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.

 

1



--------------------------------------------------------------------------------

“Associated Parties” shall mean (a) each Supporting Party’s predecessors,
successors, executors, administrators, trusts, spouse, heirs and estate;
(b) each Supporting Party’s past, present and future assigns; (c) each entity
that each Supporting Party, as applicable, has the power to bind (by such
Supporting Party’s acts or signature) or over which such Supporting Party
directly or indirectly exercises control; and (d) each entity of which each
Supporting Party owns, directly or indirectly, at least a majority of the
outstanding equity, beneficial, proprietary, ownership or voting interests.

“Claim” shall mean all past, present and future Legal Proceedings, disputes,
controversies, demands, rights, obligations, damages, liabilities (whether
direct or indirect, absolute, accrued, contingent or otherwise), contracts and
causes of action of every kind and nature (whether matured or unmatured,
absolute or contingent), including any unknown, inchoate, unsuspected or
undisclosed claim.

“Consent” shall mean any consent, approval, authorization, permit or notice.

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
and (b) such date and time as the Merger Agreement shall have been terminated
validly in accordance with its terms.

“Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.

“Permitted Transferee” shall mean: (a) with respect to any Person that is an
individual, any member of such individual’s Immediate Family and/or any trust,
partnership, limited liability company, or other similar estate planning vehicle
that such individual controls and the beneficiaries of which are only such
individual or such individual’s Immediate Family, and any other transferee who
receives Subject Securities by will or the laws of descent and distribution; and
(b) with respect to any other Person, any Affiliate or equityholder of such
Person.

“Releasees” shall mean: (a) Parent; (b) the Group Companies; (c) Parent’s
current and future Affiliates (including First Merger Sub, Second Merger Sub,
following the First Merger, the Surviving Corporation, and, following the Second
Merger, the Surviving Entity); (d) the respective Representatives of the Persons
referred to in clauses “(a)” through “(c)” above; and (e) the respective
successors and assigns of the Persons identified or otherwise referred to in the
foregoing clauses “(a)” through “(d).”

“Voting Period” shall mean the period commencing on (and including) the date of
this Agreement and ending on (and including) the Expiration Time.

2.    Agreement to Retain the Subject Securities.

(a)    No Transfer of Subject Securities. Each Supporting Party agrees not to,
directly or indirectly, at any time during the Voting Period, other than as may
be required by a court order or other Legal Requirement, (i) sell, assign,
transfer (including by operation of law), pledge, dispose of or otherwise
encumber, or otherwise agree to do any of the foregoing in respect of (each, a
“Transfer”) any of the Subject Securities, (ii) deposit any Subject Securities
into a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement, (iii) enter into any Contract, option or other arrangement or
undertaking with respect to the direct or indirect sale, assignment, transfer
(including by operation of law) or other disposition by such Supporting Party of
any Subject Securities, or (iv) take any action that would make any
representation or warranty of such Supporting Party herein untrue or incorrect
in any material respect or have the effect of preventing or disabling such
Supporting Party from performing such Supporting Party’s obligations hereunder,
except, in each case, pursuant to, or in furtherance of, the Transactions;
provided, however, that any Supporting Party may transfer Subject Securities to
Permitted Transferees; provided that prior to and as a condition to the
effectiveness of such transfer, each Person to whom any Subject Securities or
any interest in any of such Subject Securities is or may be transferred shall
have executed and delivered to the Company a counterpart of this Agreement
pursuant to which such Person shall be bound by all of the terms and provisions
of this Agreement, and shall have agreed in writing with the Company to hold
such Subject Securities or interest in such Subject Securities subject to all of
the terms and provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

(b)    Additional Securities. Each Supporting Party agrees that any equity
securities of Parent that it purchases or otherwise hereafter acquires
(including as a result of a stock dividend, subdivision, reclassification,
recapitalization, split, combination or exchange of shares, or any similar
event) or with respect to which it otherwise acquires sole or shared voting
power after the execution of this Agreement and prior to the Expiration Time
(the “New Subject Securities”) shall be subject to the terms and conditions of
this Agreement to the same extent as if they constituted the Subject Securities
set forth on Schedule A attached hereto.

(c)    Unpermitted Transfers. Any Transfer or attempted Transfer of any Subject
Securities or New Subject Securities in violation of any provision of this
Agreement shall be void ab initio and of no force or effect.

3.    Agreement to Vote and Approve; No Redemption.

(a)    Each Supporting Party irrevocably and unconditionally agrees that, from
and after the date hereof until the Expiration Time (the “Voting Period”), at
any meeting of the stockholders of Parent or any adjournment or postponement
thereof, or in connection with any action by written consent of the stockholders
of Parent, it shall: (i) appear at each such meeting or otherwise cause all
Subject Securities beneficially owned which such Supporting Party has a right to
vote or owned of record by such Supporting Party to be counted as present
thereat for purposes of calculating a quorum; and (ii) vote (or cause to be
voted), in person or by proxy, or deliver a written consent (or cause a consent
to be delivered) covering, the Subject Securities beneficially owned which such
Supporting Party has a right to vote or owned of record by such Supporting
Party, (A) in favor of the approval of (1) the adoption of the Merger Agreement
and approval of the Transactions; (2) the issuance of shares of Parent Class A
Stock in connection with Section 2.6 of the Merger Agreement; (3) the amendment
and restatement of the Parent Charter substantially in the form of the Parent
A&R Charter attached to the Merger Agreement as Exhibit C; (4) adoption of the
2020 Equity Incentive Plan; (5) the election of directors effective as of the
Closing, including the directors to which the Company Stockholders are entitled
to designate pursuant to the Stockholders Agreement; and (6) any other proposals
or actions the Parties deem necessary or desirable to consummate the Transaction
(collectively, the “Transaction Proposals”), (B) against any Acquisition
Proposal with respect to any Person other than the Company, (C) against any
action that would be a breach of Parent’s representations, warranties, covenants
or agreements in the Merger Agreement, and (D) against the following actions
(other than pursuant to, or in furtherance of, the Transactions): (1) any
reorganization, recapitalization, dissolution or liquidation of Parent; (2) any
change in a majority of the Parent Board; (3) any amendment to the Parent
Organizational Documents (other than adoption of the Parent A&R Charter and the
Parent A&R Bylaws); (4) any change in the capitalization of Parent or Parent’s
corporate structure; and (5) any other action, proposal, agreement or
transaction or proposed transaction that is intended, or would reasonably be
expected, to materially impede, interfere with, delay, postpone, discourage or
adversely affect the Transactions. For the avoidance of doubt, each Supporting
Party, as applicable, shall retain at all times the right to vote any Subject
Securities, including New Subject Securities, beneficially owned which such
Supporting Party has a right to vote or owned of record by such Supporting Party
in such Supporting Party’s sole discretion, and without any other limitation, on
any matters other than those explicitly set forth in this Agreement that are at
any time or from time to time presented for consideration to Parent’s
stockholders.

 

3



--------------------------------------------------------------------------------

(b)    Each Supporting Party irrevocably and unconditionally agrees that, during
the Voting Period, such Supporting Party shall not elect to cause Parent to
redeem any Subject Securities beneficially owned or owned of record by such
Supporting Party in connection with the Transaction Proposals.

(c)    The obligations of the Supporting Parties specified in this Agreement,
including this Section 3, shall apply whether or not the Parent Board shall have
effected a Change in Recommendation.

(d)    During the Voting Period, no Supporting Party shall enter into any
agreement or understanding with any Person to vote or give instructions in any
manner inconsistent with this Section 3.

4.    Waiver of Anti-Dilution Provision; Release.

(a)    Each Supporting Party hereby waives (for itself, for its successors,
heirs and assigns), to the fullest extent permitted by law, the ability to
adjust the Initial Conversion Ratio (as defined in the Parent Charter) pursuant
to Section 4.3(b)(ii) of the Parent Charter in connection with the issuance of
additional Parent Class A Stock in the Transactions—and each Supporting Party,
for the avoidance of doubt, hereby consents to such waiver. This waiver shall be
applicable only in connection with the Transactions and this Agreement (and any
Parent Class A Stock issued in connection with the Transactions) and shall be
void and of no force and effect following the Expiration Time.

(b)    In exchange for the Company’s and Parent’s entry into the Merger
Agreement, this Agreement and agreement to consummate the Transactions, which
constitute good and valuable consideration for this release of Claims, effective
as of the Effective Time, each Supporting Party, on such Supporting Party’s
behalf and on behalf of each of the applicable Associated Parties, hereby
(i) irrevocably, unconditionally and completely releases, acquits and forever
discharges each of the Releasees of and from any and all Claims, and
(ii) irrevocably, unconditionally and completely waives and relinquishes each
and every Claim, in the case of each of clauses (i) and (ii), that such
Supporting Party or any of the applicable Associated Parties may have had in the
past, may now have or may have in the future against any of the Releasees to the
extent relating to or arising out of such Supporting Party’s or any of the
applicable Associated Parties’ (A) employment or consulting relationship with
Parent at any time up to and including the date of this Agreement, (B) current
or former status as a director, officer or consultant of or to Parent at any
time up to and including the date of this Agreement, or (C) current or former
status as a stockholder, holder of warrants, stock options or other equity
securities of Parent, including (1) Claims relating to the preparation,
negotiation, execution or consummation of this Agreement, the Merger Agreement,
or any other agreement, document, certificate or instrument delivered in
connection with the Transactions, and (2) Claims in respect of a breach by the
Parent Board or its individual directors and officers of their fiduciary
obligations, including in connection with the negotiation and execution of the
Merger Agreement and the consummation of the Transactions; provided, however,
that (w) such Supporting Party is not releasing any rights available to it under
the Merger Agreement or any other agreement entered into by such Supporting
Party in connection with the Transactions, or any other amount payable pursuant
to any retention or equity incentive plan established by Parent in connection
with the Mergers for the benefit of such Supporting Party; (x) if (and only if)
such Supporting Party is an officer or director of Parent, such Supporting Party
is not releasing Supporting Party’s rights, if any, to indemnification that
Supporting Party may have under Parent’s Governing Documents or any
indemnification agreement between such Supporting Party and Parent, as well as
with respect to any directors’ and officers’ liability insurance policy
maintained by Parent; (y) such Supporting Party is not releasing any rights set
forth in Section 9 of that certain Letter Agreement, dated March 7, 2019, by and
among Parent, Sponsor and each of Parent’s then officers and directors,
including each of the other Supporting Parties (the “Letter Agreement”); and
(z) if applicable to such Supporting Party, such Supporting Party is not
releasing any rights available to it to receive salaries, bonuses, benefits,
accrued vacation, expense reimbursements and expenses or other compensation
earned in respect of employment with, or services provided to, Parent.

 

4



--------------------------------------------------------------------------------

(c)    Each Supporting Party, on such Supporting Party’s behalf and on behalf of
each of the applicable Associated Parties, hereby irrevocably covenants to
refrain from asserting any Claim, or commencing, instituting or causing to be
commenced, any Legal Proceeding of any kind against any Releasee based upon any
Claim released or purported to be released pursuant to this Section 4. If such
Supporting Party (or any of the applicable Associated Parties) brings any claim,
suit, action or manner of action against any Releasee in administrative
proceedings, in arbitration or admiralty, at law, in equity, or mixed, with
respect to any Claim released pursuant to this Section 4, then such Supporting
Party shall indemnify such Releasee in the amount or value of any final judgment
or settlement (monetary or other) and any related cost (including reasonable
legal fees) entered against, paid or incurred by the Releasee.

(d)    Each Supporting Party, on such Supporting Party’s behalf and on behalf of
each of the applicable Associated Parties, expressly waives and releases any and
all rights and benefits under Section 1542 of the California Civil Code (or any
analogous law of any other state), which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.

 

5



--------------------------------------------------------------------------------

(e)    Each Supporting Party understands and acknowledges (on its own behalf and
on behalf of each of the applicable Associated Parties) that it may discover
facts different from, or in addition to, those which it knows or believes to be
true with respect to the Claims, and agrees that this release shall be and
remain effective in all respects notwithstanding any subsequent discovery of
different and/or additional facts.

5.    Sponsor Lock-Up Shares.

(a)    Lock-Up Shares. Sponsor agrees that, in connection with the Transactions,
1,250,000 shares of the Parent Class A Stock (which such shares automatically
converted from Parent Class F Stock to Parent Class A Stock at the closing of
the Transactions) held by it (such shares, the “Lock-Up Shares”) shall,
concurrently with the Closing, have the Legend (as defined below) affixed to
them and be held subject to the terms and conditions of this Section 5.

(b)    Legends. The books and records of Parent evidencing the Lock-Up Shares
shall be stamped or otherwise imprinted with a legend (the “Legend”) in
substantially the following form:

THE SECURITIES EVIDENCED HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFER, AND
CERTAIN OTHER AGREEMENTS, SET FORTH IN THE SPONSOR SUPPORT AGREEMENT, DATED AS
OF JUNE 24, 2020, BY AND AMONG CRESCENT ACQUISITION CORP AND THE OTHER PARTIES
THERETO.

(c)    Procedures Applicable to the Lock-Up Shares.

(i)    As soon as practicable, and in any event within five (5) days after the
earlier to occur of Parent: (A) becoming aware of the occurrence of a Triggering
Event (as defined below); or (B) receiving written notice of a Triggering Event
from Sponsor (which Triggering Event has in fact occurred), Parent shall remove,
or cause to be removed, the Legend from the books and records of Parent
evidencing the Lock-Up Shares with respect to which a Triggering Event has
occurred and such shares shall no longer be subject to any of the terms of this
Section 5 (any such removal of Legend and other restrictions, a “Release”).

(ii)    Sponsor shall not Transfer any Lock-Up Shares until the later of (A) the
date on which the relevant vesting triggers have been satisfied as described in
Section 5(d) below and the Legend on such shares has been removed from such
shares and (B) the date on which the Lock-Up Shares are no longer subject to
restriction pursuant to the Letter Agreement.

(iii)    Any Lock-Up Shares not eligible to be Released in accordance with the
terms of Section 5(d) on or before the fifth (5th) anniversary of the Closing
Date shall immediately thereafter be forfeited to Parent and canceled and
Sponsor shall not have any rights with respect thereto.

 

6



--------------------------------------------------------------------------------

(d)    Release of Lock-Up Shares. The Lock-Up Shares shall be Released as
follows (each, a “Triggering Event”):

(i)    fifty percent (50%) of the Lock-Up Shares will be Released if (A) the
Volume Weighted Average Share Price equals or exceeds $12.50 per share for
twenty (20) of any thirty (30) consecutive trading days commencing after the
Closing on the Nasdaq or any other national securities exchange or (B) any
shares of Parent Class B-1 Stock or Parent Class B-2 Stock shall be converted or
become eligible for conversion into shares of Parent Class A Stock or any other
form of consideration; and

(ii)    fifty percent (50%) of the Lock-Up Shares will be Released if (A) the
Volume Weighted Average Share Price equals or exceeds $15.00 per share for
twenty (20) of any thirty (30) consecutive trading days commencing after the
Closing on the Nasdaq or any other national securities exchange or (B) any
shares of Parent Class C-1 Stock or Parent Class C-2 shall be converted or
become eligible for conversion into shares of Parent Class A Stock or any other
form of consideration.

For the avoidance of doubt, Sponsor shall be entitled to the Release of Lock-Up
Shares upon the occurrence of each Triggering Event; provided, however, that
each Triggering Event shall only occur once, if at all, and in no event shall
Sponsor be entitled to the Release of more than an aggregate of 1,250,000
Lock-Up Shares.

(e)    Equitable Adjustments. The Volume Weighted Average Share Price targets
set forth in Section 5(d) shall be equitably adjusted for any dividend (cash or
stock), subdivision, reclassification, recapitalization, split, combination or
exchange of shares, or any similar event affecting the Parent Common Stock after
the date of this Agreement.

(f)    Acceleration Event. If, on or before the fifth (5th) anniversary of the
Closing Date, there is a Change of Control that will result in the holders of
Parent Common Stock receiving a per share price equal to or in excess of the
applicable Volume Weighted Average Share Price required in connection with any
Triggering Event, then immediately prior to the consummation of such Change of
Control: (i) any such Triggering Event that has not previously occurred shall be
deemed to have occurred; and (ii) the applicable Lock-Up Shares shall be
Released to Sponsor, and Sponsor shall be eligible to participate in such Change
of Control.

6.    Entry into Closing Agreements. Sponsor hereby agrees that it shall execute
and deliver to Parent a copy of each of the Stockholders Agreement and the A&R
Registration Rights Agreement (each in substantially the form attached to the
Merger Agreement) at Closing.

7.    Loans and Advances. Sponsor represents and warrants to Parent that, as of
the date hereof, there are no outstanding loans or advances from the Supporting
Parties or their respective Affiliates to Parent or its subsidiaries.
Notwithstanding anything herein to the contrary, each Supporting Party waives
any rights under the Letter Agreement to convert all or any portion of any
amounts loaned or advanced to Parent or its subsidiaries at any time prior to or
at the Closing into warrants to purchase shares of Parent Class A Stock.

 

7



--------------------------------------------------------------------------------

8.    Representations and Warranties of the Supporting Parties. Each of the
Supporting Parties hereby represents and warrants (severally and not jointly) to
Parent and the Company as follows:

(A)    Authorization, etc. Such Supporting Party has the power, authority and
capacity to execute and deliver this Agreement and to perform such Supporting
Party’s obligations hereunder. This Agreement has been duly executed and
delivered by such Supporting Party and constitutes a legal, valid and binding
obligation of such Supporting Party, enforceable against such Supporting Party
in accordance with its terms, subject only to: (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies. To the extent that such Supporting Party is a natural person who is
married and is a resident in a community property state, such Supporting Party
represents and warrants that such Supporting Party has the absolute and
unrestricted power, authority and capacity to execute and deliver this Agreement
and to perform such Supporting Party’s obligations hereunder, notwithstanding
any laws related to community property. To the extent that such Supporting Party
is not a natural person, including if such Supporting Party is a trust, such
Supporting Party hereby further represents and warrants that: (A) such
Supporting Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was organized; (B) the undersigned has
the power to execute and deliver this Agreement on behalf of such Supporting
Party; (C) such Supporting Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement; and (D) the execution,
delivery and performance of this Agreement by such Supporting Party will not
violate any provision of such Supporting Party’s Governing Documents. Such
Supporting Party has read and understood this Agreement, including the complete
release of Claims and waiver of jury trial contained herein, has consulted, or
had the opportunity to consult, with such Supporting Party’s legal counsel or
other advisors with respect thereto, has knowingly and voluntarily elected to
sign and accept this Agreement, and has not relied upon any promise, statement,
or representation that is not set forth explicitly herein in deciding to sign
and accept this Agreement.

(b)    No Conflicts or Consents. The execution and delivery of this Agreement by
such Supporting Party do not, and the performance of this Agreement by such
Supporting Party will not: (i) conflict with or violate any Legal Requirement or
Order applicable to such Supporting Party or by which such Supporting Party or
any of such Supporting Party’s assets is or may be bound or affected; or
(ii) result in or constitute (with or without notice or lapse of time) any
breach of or default under, or give to any other Person (with or without notice
or lapse of time) any right of termination, amendment, acceleration or
cancellation of, or result (with or without notice or lapse of time) in the
creation of any Lien on any of the securities of Parent owned by such Supporting
Party pursuant to, any Contract to which such Supporting Party is a party or by
which such Supporting Party or any of such Supporting Party’s Affiliates or
assets is or may be bound or affected. The execution and delivery of this
Agreement by such Supporting Party do not, and the performance of this Agreement
by such Supporting Party will not, require any Consent of any Person.

(c)    Title to Securities. As of the date of this Agreement: (i) such
Supporting Party has good and valid title to and holds of record (free and clear
of any Liens other than those arising under applicable securities laws or as
would not otherwise restrict the performance of such Supporting Party’s
obligations pursuant to this Agreement) the number, class and series of shares
of Subject Securities set forth next to such Supporting Party’s name on
Schedule A; and (ii) such Supporting Party does not own any shares of capital
stock or other securities of Parent or any option, warrant, convertible note or
other right to acquire (by purchase, conversion or otherwise) any shares of
capital stock or other securities of Parent, other than as set forth on
Schedule A.

 

8



--------------------------------------------------------------------------------

(d)    Litigation. There is no Legal Proceeding by or before any Governmental
Entity pending or, to the best of the knowledge of such Supporting Party,
threatened against such Supporting Party or any of its Affiliates that
challenges or would challenge the execution and delivery of this Agreement or
the taking of any of the actions required to be taken by such Supporting Party
under this Agreement.

9.    Representations and Warranties of Parent. Parent hereby represents and
warrants to the other parties hereto as follows:

(a)    Authorization, etc. Parent has all necessary corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by Parent and
constitutes a legal, valid and binding obligation of Parent enforceable against
Parent in accordance with its terms, subject only to: (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies. Parent hereby further represents and warrants that:
(A) Parent is duly organized, validly existing and in good standing under the
laws of the State of Delaware; (B) the undersigned has the power to execute and
deliver this Agreement on behalf of Parent; (C) Parent has taken all necessary
action to authorize the execution, delivery and performance of this Agreement;
and (D) the execution, delivery and performance of this Agreement by Parent will
not violate any provision of Parent’s Governing Documents.

(b)    No Conflicts or Consents. The execution and delivery of this Agreement by
Parent do not, and the performance of this Agreement by Parent will not:
(i) conflict with or violate any Legal Requirement or Order applicable to Parent
or by which Parent or any of its assets is or may be bound or affected; or
(ii) result in or constitute (with or without notice or lapse of time) any
breach of or default under, or give to any other Person (with or without notice
or lapse of time) any right of termination, amendment, acceleration or
cancellation of any Contract to which Parent is a party or by which Parent or
any of its Affiliates or assets is or may be bound or affected. The execution
and delivery of this Agreement by Parent do not, and the performance of this
Agreement by Parent will not, require any Consent of any Person.

(c)    Litigation. There is no Legal Proceeding by or before any Governmental
Entity pending or, to the best of the knowledge of Parent, threatened against
Parent or any of its Affiliates that challenges or would challenge the execution
and delivery of this Agreement or the taking of any of the actions required to
be taken by Parent under this Agreement.

10.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the other parties hereto as follows:

(a)    Authorization, etc. The Company has all necessary corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject only to: (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies. The Company hereby further represents and warrants
that: (A) the Company is duly organized, validly existing and in good standing
under the laws of the State of Delaware; (B) the undersigned has the power to
execute and deliver this Agreement on behalf of the Company; (C) the Company has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement; and (D) the execution, delivery and performance of this
Agreement by the Company will not violate any provision of the Company’s
Governing Documents.

 

9



--------------------------------------------------------------------------------

(b)    No Conflicts or Consents. The execution and delivery of this Agreement by
the Company do not, and the performance of this Agreement by the Company will
not: (i) conflict with or violate any Legal Requirement or Order applicable to
the Company or by which the Company or any of its assets is or may be bound or
affected; or (ii) result in or constitute (with or without notice or lapse of
time) any breach of or default under, or give to any other Person (with or
without notice or lapse of time) any right of termination, amendment,
acceleration or cancellation of any Contract to which the Company is a party or
by which the Company or any of its Affiliates or assets is or may be bound or
affected. The execution and delivery of this Agreement by the Company do not,
and the performance of this Agreement by the Company will not, require any
Consent of any Person.

(c)    Litigation. There is no Legal Proceeding by or before any Governmental
Entity pending or, to the best of the Knowledge of the Company, threatened
against the Company or any of its Affiliates that challenges or would challenge
the execution and delivery of this Agreement or the taking of any of the actions
required to be taken by the Company under this Agreement.

11.    No Solicitation.

(a)    During the period from the date of this Agreement and continuing until
the termination of this Agreement in accordance with Section 11, no Supporting
Party shall, and each Supporting Party shall cause or direct, as applicable, its
Affiliates and Representatives not to, directly or indirectly: (i) solicit,
initiate, enter into or continue discussions, negotiations or transactions with,
or encourage or respond to any inquiries or proposals by, or provide any
information to, any Person (other than the Company and its Representatives)
concerning any merger, sale of ownership interests and/or assets of Parent,
recapitalization or similar transaction or any other “Business Combination” (as
defined in the Parent Charter), in each case other than the Transactions (each,
a “Parent Business Combination”); (ii) enter into any agreement regarding,
continue or otherwise participate in any discussions or negotiations regarding,
or cooperate in any way that would otherwise reasonably be expected to lead to a
Parent Business Combination; or (iii) commence, continue or renew any due
diligence investigation regarding a Parent Business Combination. Each Supporting
Party shall, and shall cause its respective Affiliates and Representatives to,
immediately cease any and all existing discussions or negotiations with any
Person (other than the Company and its Representatives) with respect to any
Parent Business Combination. Each Supporting Party agrees to promptly inform
such Person’s Representatives of the obligations undertaken in this
Section 11(a).

 

10



--------------------------------------------------------------------------------

(b)    Each Supporting Party shall promptly (and in no event later than 24 hours
after becoming aware of such inquiry, proposal, offer or submission) notify the
other parties hereto if it or, to the best of its knowledge, any of its or its
Representatives receives any inquiry, proposal, offer or submission with respect
to a Parent Business Combination (including the identity of the Person making
such inquiry or submitting such proposal, offer or submission), after the
execution and delivery of this Agreement. If any Supporting Party or its
Representatives receives an inquiry, proposal, offer or submission with respect
to a Parent Business Combination, such Supporting Party shall provide the other
parties hereto with a copy of such inquiry, proposal, offer or submission.

12.    Termination. This Agreement shall terminate, and no party shall have any
rights or obligations hereunder and this Agreement shall have no further effect
upon the Expiration Time. No such termination, however, shall relieve any party
hereto of any liability or damages to the other party hereto resulting from any
deliberate breach of this Agreement prior to its termination. Notwithstanding
anything herein to the contrary, Section 5 shall terminate only upon the earlier
to occur of (a) such date and time as the Merger Agreement shall have been
terminated validly in accordance with its terms, (b) such time as all of the
Lock-Up Shares shall have been Released or (c) the forfeit and cancellation of
Lock-Up Shares in accordance with Section 5(c)(iii).

13.    Capacity; Publicity.

(a)    Notwithstanding anything in this Agreement to the contrary, but without
limitation of any obligations under the Merger Agreement, each Supporting Party
is entering into this Agreement solely in its capacity as a record holder or
beneficial owner of shares of Subject Securities and not in its (or any
Affiliate’s) capacity as an officer or director of Parent or its subsidiaries,
if applicable. Notwithstanding any asserted conflict, nothing herein will limit
or affect any Supporting Party’s ability to act as an officer or director of
Parent or its Subsidiaries.

(b)    No Supporting Party nor any of such Supporting Party’s Affiliates shall
issue or make any press release or other public announcement concerning (or
otherwise disclose to any Person the existence or terms of) this Agreement, the
Merger Agreement or any of the Transactions, without Parent’s and the Company’s
prior written consent.

14.    Miscellaneous.

(a)    Further Assurances. From time to time and without additional
consideration, Supporting Party shall use its reasonable best efforts to execute
and deliver, or cause to be executed and delivered, such additional transfers,
assignments, endorsements, Consents and other instruments (including the
Surrender Documentation), and shall take such further actions, as Parent may
reasonably request for the purpose of carrying out and furthering the intent of
this Agreement and the Merger Agreement.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given: (i) on the date established by the sender as
having been delivered personally; (ii) one (1) Business Day after being sent by
a nationally recognized overnight courier guaranteeing overnight delivery;
(iii) on the date delivered, if delivered by email of a pdf document; or (iv) on
the fifth (5th) Business Day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

 

11



--------------------------------------------------------------------------------

if to Parent, to:

Crescent Acquisition Corp

11100 Santa Monica Blvd., Suite 2000

Los Angeles, CA 90025

Attention:    

   George Hawley

Email:

   george.hawley@crescentcap.com with a copy (which shall not constitute notice)
to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite #1400

Palo Alto, CA 94301

Attention:

   Michael J. Mies

Email:

   michael.mies@skadden.com if to the Company, to:

F45 Training Holdings Inc.

236 California Street

El Segundo, CA 90245

Attention:

   Chief Legal Officer

Email:

   pgrosso@f45hq.com with copies (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071

Attention:

   Peter Wardle

Email:

   pwardle@gibsondunn.com

and

  

Gibson, Dunn & Crutcher LLP

2029 Century Park East Suite 4000

Los Angeles, CA 90067

Attention:

   Daniela L. Stolman

Email:

   dstolman@gibsondunn.com

 

if to a Supporting Party, to the address or email address of such Person set
forth next to the name of such Person on Schedule A.

 

12



--------------------------------------------------------------------------------

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

(c)    Severability. In the event that any term, provision, covenant or
restriction of this Agreement, or the application thereof, is held to be
illegal, invalid or unenforceable under any present or future Legal Requirement:
(i) such provision will be fully severable; (ii) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; (iii) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom; and
(iv) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms of such illegal, invalid or unenforceable
provision as may be possible.

(d)    Entire Agreement. This Agreement, the Merger Agreement and the other
Transaction Agreements, if applicable, and any other documents and instruments
and agreements among the parties hereto as contemplated by or referred to herein
or therein, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings between the parties with respect thereto.

(e)    Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of each of the
parties hereto; provided that, following the Effective Time, Section 5 may be
amended by an instrument in writing signed on behalf of Parent and Sponsor.

(f)    Assignment; Binding Effect; No Third-Party Rights. Neither this Agreement
nor any of the rights, interests or obligations hereunder may be assigned or
delegated by any party hereto, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be null and void.
Subject to the preceding sentence, this Agreement shall be binding upon each of
the parties hereto, their respective heirs, estates, executors and personal
representatives (if applicable) and their respective successors and assigns, and
shall inure to the benefit of each of the parties hereto and their respective
successors and assigns. Nothing in this Agreement is intended to confer on any
Person (other than Parent, the Company and the Supporting Parties and their
respective successors and assigns) any rights or remedies of any nature.
Notwithstanding anything to the contrary herein (including the preceding
sentence), the Stockholder Representative shall be an intended third party
beneficiary of this Agreement; provided that the Stockholder Representative
shall cease to be an intended third party beneficiary of Section 5 upon the
occurrence of the Effective Time.

(g)    Other Remedies; Specific Performance. Except as otherwise provided
herein, prior to the Closing, any and all remedies herein expressly conferred
upon a party hereto will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party hereto, and
the exercise by a party hereto of any one remedy will not preclude the exercise
of any other remedy. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that each party hereto shall be entitled to enforce
specifically the terms and provisions of this Agreement in any court having
jurisdiction pursuant to Section 14(i), without the necessity of proving the
inadequacy of money damages as a remedy and without bond or other security being
required, this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the parties hereto hereby acknowledges and agrees
that it may be difficult to prove damages with reasonable certainty, that it may
be difficult to procure suitable substitute performance, and that injunctive
relief and/or specific performance will not cause an undue hardship to the
parties hereto. Each of the parties hereto hereby further acknowledges that the
existence of any other remedy contemplated by this Agreement does not diminish
the availability of specific performance of the obligations hereunder or any
other injunctive relief. Each party hereto hereby further agrees that in the
event of any action by any other party for specific performance or injunctive
relief, it will not assert that a remedy at law or other remedy would be
adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on the grounds that money damages
are adequate or any other grounds.

 

13



--------------------------------------------------------------------------------

(h)    Governing Law. This Agreement and the consummation of the Transactions,
and any action, suit, dispute, controversy or claim arising out of this
Agreement and the consummation of the Transactions, or the validity,
interpretation, breach or termination of this Agreement and the consummation of
the Transactions, shall be governed by and construed in accordance with the
internal law of the State of Delaware regardless of the law that might otherwise
govern under applicable principles of conflicts of law thereof.

(i)    Consent to Jurisdiction; Waiver of Jury Trial.

(i)    Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the Court of Chancery in the State of Delaware (or, to
the extent that such court does not have subject matter jurisdiction, the
Superior Court of the State of Delaware and the United States District Court for
the District of Delaware), in each case in connection with any matter based upon
or arising out of this Agreement, the other Transaction Agreements and the
consummation of the Transactions, agrees that process may be served upon them in
any manner authorized by the laws of the State of Delaware for such Person and
waives and covenants not to assert or plead any objection which they might
otherwise have to such manner of service of process. Each party hereto and any
Person asserting rights as a third-party beneficiary may do so only if he, she
or it hereby waives, and shall not assert as a defense in any legal dispute,
that: (A) such Person is not personally subject to the jurisdiction of the above
named courts for any reason; (B) such Legal Proceeding may not be brought or is
not maintainable in such court; (C) such Person’s property is exempt or immune
from execution; (D) such Legal Proceeding is brought in an inconvenient forum;
or (E) the venue of such Legal Proceeding is improper. Each party hereto and any
Person asserting rights as a third-party beneficiary hereby agrees not to
commence or prosecute any such action, claim, cause of action or suit other than
before one of the above-named courts, nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action,
claim, cause of action or suit to any court other than one of the above-named
courts, whether on the grounds of inconvenient forum or otherwise. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by Delaware law, and further consents to service of process by
nationally recognized overnight courier service guaranteeing overnight delivery,
or by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 14(b). Notwithstanding the foregoing in this
Section 14(i), any party hereto may commence any action, claim, cause of action
or suit in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.

 

14



--------------------------------------------------------------------------------

(ii)    TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH OF THE PARTIES HERETO AND ANY PERSON ASSERTING RIGHTS AS A THIRD-PARTY
BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY
LEGAL DISPUTE RELATING TO THIS AGREEMENT, EACH OF THE OTHER TRANSACTION
AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS, AND FOR ANY COUNTERCLAIM
RELATING THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. IF THE
SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY
TRIAL IS PROHIBITED, NO PARTY HERETO NOR ANY PERSON ASSERTING RIGHTS AS A
THIRD-PARTY BENEFICIARY SHALL ASSERT IN SUCH LEGAL DISPUTE A NON-COMPULSORY
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION
AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS. FURTHERMORE, NO PARTY
HERETO NOR ANY PERSON ASSERTING RIGHTS AS A THIRD-PARTY BENEFICIARY SHALL SEEK
TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL
PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

(j)    Counterparts; Electronic Delivery. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same document
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto, it being
understood that all parties hereto need not sign the same counterpart. Delivery
by electronic transmission to counsel for the other parties hereto of a
counterpart executed by a party hereto shall be deemed to meet the requirements
of the previous sentence.

(k)    Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

(l)    Extension; Waiver. At any time prior to the Closing, Parent, the Company
and each Supporting Party may, to the extent not prohibited by Applicable Legal
Requirements: (i) extend the time for the performance of any of the obligations
or other acts of the other parties hereto; (ii) waive any inaccuracies in the
representations and warranties made to the other parties hereto contained herein
or in any document delivered pursuant hereto; and (iii) waive compliance with
any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.

(m)    Independence of Obligations. The covenants and obligations of each
Supporting Party set forth in this Agreement shall be construed as independent
of any other Contract between such Supporting Party, on the one hand, and the
Company or Parent, on the other hand. The existence of any claim or cause of
action by any such Supporting Party against the Company or Parent shall not
constitute a defense to the enforcement of any of such covenants or obligations
against such Supporting Party. Nothing in this Agreement shall limit any of the
rights or remedies of Parent or the Company under the Merger Agreement, or any
of the rights or remedies of Parent or the Company or any of the obligations
such Supporting Party under any agreement between such Supporting Party and
Parent or the Company or any certificate or instrument executed by such
Supporting Party in favor of Parent or the Company; and nothing in the Merger
Agreement or in any other such agreement, certificate or instrument, shall limit
any of the rights or remedies of Parent or the Company or any of the obligations
of such Supporting Party under this Agreement.

 

15



--------------------------------------------------------------------------------

(n)    No Presumption Against Drafting Party. Each party hereto waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

(o)    Interpretation. The words “hereof,” “herein,” “hereinafter,” “hereunder,”
and “hereto” and words of similar import refer to this Agreement as a whole and
not to any particular section or subsection of this Agreement and reference to a
particular section of this Agreement will include all subsections thereof,
unless, in each case, the context otherwise requires. The definitions of the
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context shall require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. When a reference is made in
this Agreement to an Exhibit or Schedule, such reference shall be to an Exhibit
or Schedule to this Agreement unless otherwise indicated. When a reference is
made in this Agreement to Sections or subsections, such reference shall be to a
Section or subsection of this Agreement. Unless otherwise indicated the words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” Reference to the
subsidiaries of an entity shall be deemed to include all direct and indirect
subsidiaries of such entity. The word “or” shall be disjunctive but not
exclusive. References to a particular statute or regulation including all rules
and regulations thereunder and any predecessor or successor statute, rule, or
regulation, in each case as amended or otherwise modified from time to time. All
references to currency amounts in this Agreement shall mean United States
dollars.

The remainder of this page is intentionally left blank.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SPONSOR CFI SPONSOR LLC By:  

/s/ Robert D. Beyer

  Name:   Robert D. Beyer   Title:   Member

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SUPPORTING PARTY

/s/ Robert D. Beyer

Robert D. Beyer

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SUPPORTING PARTY

/s/ Jean-Marc Chapus

Jean-Marc Chapus

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SUPPORTING PARTY

/s/ Todd M. Purdy

Todd M. Purdy

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SUPPORTING PARTY

/s/ Christopher G. Wright

Christopher G. Wright

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SUPPORTING PARTY

/s/ George P. Hawley

George P. Hawley

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

CRESCENT ACQUISITION CORP

 

By:  

/s/ Christopher G. Wright

  Name:   Christopher G. Wright   Title:   President

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

F45 TRAINING HOLDINGS INC. By:  

/s/ Adam Gilchrist

  Name:   Adam Gilchrist   Title:   CEO

 

SIGNATURE PAGE TO SPONSOR SUPPORT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A1

 

Name

  

Notice Address

   Class A Stock      Class F Stock      Warrants  

CFI Sponsor LLC

   11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: George Hawley
Email: george.hawley@crescentcap.com      0        6,175,000        7,000,000  

Robert D. Beyer

   c/o CFI Sponsor LLC
11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: George Hawley
Email: george.hawley@crescentcap.com      0        6,175,000        7,000,000  

Jean-Marc Chapus

     0        6,175,000        7,000,000  

Todd M. Purdy

     0        6,175,000        7,000,000  

Christopher G. Wright

     0        0        0  

George P. Hawley

     0        0        0        

 

 

    

 

 

    

 

 

     TOTAL:      0        6,175,000        7,000,000        

 

 

    

 

 

    

 

 

 

 

1 

Table does not include the shares of Parent Class A Stock underlying private
placement warrants held or to be held by the Supporting Parties because these
securities are not exercisable within 60 days of the date hereof. Sponsor is the
record holder of the shares described below. Crescent Capital Group LP, Beyer
Family Interests LLC and TSJD Family LLC are managing members of Sponsor.
Messrs. Attanasio and Chapus are the managing members of Crescent Capital Group
LP. Mr. Beyer is a managing member of Beyer Family Interests LLC. Mr. Purdy is a
managing member of TSJD Family LLC. As such, they may be deemed to have or share
beneficial ownership of the Class F Stock held directly by Sponsor. Each such
person disclaims any beneficial ownership of the reported shares other than to
the extent of any pecuniary interest they may have therein, directly or
indirectly.